DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Pat. Appl. Publ. No. US2019/0317561 to Cheng et al. (i.e., “Cheng” hereinafter).  Regarding claim 1, Cheng discloses a chassis of a laptop computer (1), comprising: a display case (20), including: an upper cover (Fig. 2) having a first notch (at 212, Fig. 1), and a screen frame (211) connected with the upper cover; a host case (10), including: a keyboard frame (11) having a second notch (at 113, Fig. 1), and a bottom cover (opposite 111) connected with 

the keyboard frame, wherein the bottom cover has a third notch (at end portions of 112) respectively disposed corresponding to the first notch and the second notch, the first notch, the second notch, and the third notch together form an accommodation space (113) to accommodate at least one pivot structure (30), and the display case (20) is rotatable with relative to the host case (10) through the at least one pivot structure (30); a first shielding member (50) configured to cover at least a part of the first notch; and a connecting member (14) disposed between the display case (20) and the host case (10), wherein the connecting member (14) is located in the accommodation space (13), and the at least one pivot structure (30) is located in the connecting member (14). See Figs. 1-3 and ¶[0070].
Regarding claim 2, Cheng discloses the device as claimed, wherein the chassis is applied to a clamshell type laptop computer (1), and the first shielding member (50) is connected with the upper cover.  See ¶[0070].
Regarding claim 3, Cheng discloses the device as claimed, wherein the chassis is applied to a clamshell type laptop computer, and the first shielding member (50) is connected with the upper cover and the screen frame (211).  See Figs. 1-3 and ¶[0070].

Regarding claim 9, Cheng discloses a laptop computer (1), comprising a chassis, wherein the chassis comprises: a display case (20), including: an upper cover (not numbered) having a first notch (at 212, see Fig. 1), and a screen frame (211) connected with the upper cover; a host case (10), including: a keyboard frame (11) having a second notch (at 113, Fig. 1), and a bottom cover (opposite 111) connected with the keyboard frame, wherein the bottom cover has a third notch (at end portions of 112) respectively disposed corresponding to the first notch and the second notch, the first notch, the second notch, and the third notch together form an accommodation space (113) to accommodate at least one pivot structure (30), and the display case (20) is rotatable with relative to the host case (10) through the at least one pivot structure (30); a first shielding member (50) configured to cover at least a part of the first notch; and a connecting member (14) disposed between the display case and the host case, wherein the connecting member is located in the accommodation space (113), and the at least one pivot structure (30) is located in the connecting member (14).  See Figs. 1-3 and ¶[0070].



Regarding claim 11, Cheng discloses a chassis of a laptop computer (1), comprising: a display case (20), including: an upper cover (not covered), and a screen frame (211) connected with the upper cover; a host case (10), including: a keyboard frame (11) having a first notch (at 113, Fig. 1), and a bottom cover (not numbered) connected with the keyboard frame (11), wherein the bottom cover has a second notch (at end portions of 112, Fig. 1) disposed corresponding to the first notch, the first notch and the second notch together form an accommo-dation space (113) to accommodate at least one pivot structure (30 and 141), and the display case (20) is rotatable with relative to the host case (10) through the at least one pivot structure; and a connecting member (14) disposed between the display case and the host case, wherein the connecting member is located in the accommodation space (113), and the at least one pivot structure (141) is located in the connecting member (14). See Figs. 1-3, 1A and 5.
Regarding claim 12, Cheng discloses the device as claimed, wherein two of the pivot structures (30 and 141) are provided and disposed at two opposite sides of the accommodation space (113), the connecting member (14) comprises two pivot accommodation members (15), and the two pivot structures are located in the two pivot accommodation members, respectively (Fig. 5).

Regarding claim 13, Cheng discloses the device as claimed, wherein the connecting member (14) further comprises a shielding member (40), the shielding member is connected with the host case (10), and the shielding member is located between the two pivot accommodation members.  See Fig. 5.
Regarding claim 14, Cheng discloses the device as claimed, wherein the shielding member (40) is configured to cover parts of the first notch and the second notch.  See Fig. 5 and ¶[0070].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of U.S. Pat. Appl. Publ. No. US2018/0373292 to Perelli.  Regarding claim 4, Cheng discloses the device as substantially claimed, including  two of the pivot structures (15) are provided and disposed at two opposite sides 

of the accommodation space (113), the connecting member (14) comprises two pivot accommodation members (141), and the two pivot structures are located in the two pivot accommodation members, respectively.  See Figs. 3 and 4.  Cheng does not expressly teach the chassis is applied to a convertible type laptop computer. 
Perelli discloses a display device (Figs. 1 and 2) having a connecting member (260) and may be applied as convertible type laptop computer. See Figs. 1-5 and ¶¶ [0023-0024].  All of the component parts are known in the combined references.  
The only difference is the combination of the "old elements" into a single device.  It would have been obvious, therefore, to one having ordinary skill in the art of laptop computer systems, before the effective filing date of the claimed invention, to provide the device of Cheng as convertible type laptop computer, as taught by Perelli, to allow for tablet type usage when needed.  See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).
Regarding claim 5, Cheng as modified by Perelli, disclose the device as claimed, wherein the connecting member (14) further comprises a second shielding member (40), the second shielding member is connected with the host 

case (10), and the second shielding member (40) is located between the two pivot accommodation members (141).  See Fig. 3 of Cheng.
Regarding claim 6, Cheng as modified by Perelli, disclose the device as claimed, wherein the second shielding member (40) is configured to cover parts of the second notch and the third notch.  See Figs. 1 and 2 and ¶[0070].
Regarding claim 10, Cheng as modified by Perelli, disclose the device as claimed, wherein the laptop computer is a clamshell type laptop computer or a convertible type laptop computer, and the upper cover, the keyboard frame and the bottom cover are compatibly used in the clamshell type laptop computer and the convertible type laptop computer.  See Figs. 1-5 of Perelli3.

Allowable Subject Matter
Claims 7, 8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter: claims 7 and 15 in include the specific limitations “the second shielding member comprises a first shielding sub-member and a second shielding sub-member, the first shielding 

sub-member is configured to cover a part of the second notch, and the second shielding sub-member is configured to cover a part of the third notch.”  These limitations, in combination with remaining elements of each respective claim, are not taught or adequately suggested in the prior art of record.  Claim 8 depends from claim 7 and is therefore allowable for at least the same reasons.  Likewise, claims 16-18 depend, either directly or indirectly, from claim 15 and are also allowable for at least the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
May 12, 2022